[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                           FILED
                                                                    U.S. COURT OF APPEALS
                         ------------------------------------------- ELEVENTH CIRCUIT
                                                                       JANUARY 19, 2007
                                      No. 06-10149
                                                                       THOMAS K. KAHN
                                Non-Argument Calendar
                                                                            CLERK
                         --------------------------------------------

          D.C. Docket Nos. 05-00092-CV-WDO-3 & 92-00018 CR-001

TOMMY CHRIS BARNETT,

                                                          Petitioner-Appellant,

                                           versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                          for the Middle District of Georgia
               ----------------------------------------------------------------

                                   (January 19, 2007)

Before EDMONDSON, Chief Judge, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Tommy Chris Barnett (“Barnett”), a federal prisoner proceeding pro se,

appeals the district court’s denial of his Fed.R.Civ.P. 60(b) motion requesting
relief from his previous convictions and sentence. No reversible error has been

shown; we affirm.

      Barnett was convicted in November 1993 of drug trafficking charges. In

December 1993, while still represented by counsel, Barnett filed a pro se Fed. R.

Crim. P. 33 motion for new trial. Without addressing this motion, the district

court sentenced Barnett. We affirmed Barnett’s convictions and sentences on

appeal.

      In May 2001, Barnett filed a pro se motion to dismiss the indictment for

lack of jurisdiction. The district court denied this motion. While Barnett’s appeal

was pending, he filed in this Court a “Motion Before the Appeal Court for the

Lower Court [to] Entertain his Rule 33 Motion.” We denied Barnett a certificate

of appealability (“COA”) and denied his motion as moot.

      In January 2004, Barnett filed a Rule 60(b) motion. He argued, among other

things, that we lacked jurisdiction to consider his direct appeal when his motion

for new trial still was pending in district court. Upon the recommendation of the

magistrate judge, the district court denied the 60(b) motion. We affirmed, holding

that the district court lacked jurisdiction to hear Barnett’s motion because Rule

60(b) did not allow Barnett to attack collaterally matters from his criminal case.




                                          2
Barnett v. United States, No. 04-11983, 2005 WL 2082900, at *1 (11th Cir. Aug.

30, 2005).

      In October 2005, Barnett filed a motion pursuant to Fed. R. Civ. P. 60(b)(4),

arguing that the district court lacked jurisdiction to sentence him because it failed

to address his motion for a new trial. He asserted that Gonzalez v. Crosby, 125 S.

Ct. 2641 (2005), permits use of a Rule 60(b) motion to obtain relief from a

criminal judgment. The magistrate judge recommended that the motion be denied

(1) because Barnett’s pro se motion was untimely, and (2) because Barnett was

represented by his retained counsel when he filed the motion and had no legal

right to act on his own behalf. The district court adopted the magistrate’s

recommendation and denied the motion. Barnett filed the instant appeal. We

initially denied Barnett’s motion for a COA but, on reconsideration, determined

that a COA was not required. We now affirm.

      We review issues of subject-matter jurisdiction de novo. United States v.

Moore, 443 F.3d 790, 793 (11th Cir. 2006). Here, as in Barnett’s previous appeal,

the district court lacked jurisdiction to consider Barnett’s Rule 60(b) motion, as

that motion sought to attack collaterally his criminal judgment. Barnett, No. 04-

11983, 2005 WL 2082900, at *1; United States v. Mosavi, 138 F.3d 1365, 1366

(11th Cir. 1998). Barnett’s reliance on Gonzalez is misplaced, as that case merely

                                          3
allows a district court to rule on a Rule 60(b) motion when that motion alleges “a

defect in the integrity of the federal habeas proceedings” brought under 28 U.S.C.

§ 2254. Gonzalez, 125 S. Ct. at 2648. Gonzalez does not allow a defendant to

attack collaterally his underlying conviction and sentence through use of a Rule

60(b) motion, as Barnett seeks to do here. See id. at 2647. Accordingly, the

district court’s denial of Barnett’s Rule 60(b)(4) motion is

       AFFIRMED.1




  1
    As we noted in our decision regarding Barnett’s previous appeal, “That the district court denied
Barnett’s Rule 60(b) motion on different grounds is of no concern: we are obligated to inquire into
the existence of subject-matter jurisdiction at all times, and we may affirm the district court’s
judgment for any reason supported by the record.” Barnett, 2005 WL 2082900, at * 1 (internal
citations omitted).

                                                 4